Citation Nr: 0901663	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-19 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left wrist disability.

2.  Entitlement to service connection for pancreatitis as 
secondary to alcohol dependency.

3.  Entitlement to service connection for depression, 
including as secondary to alcohol dependency.

4.  Entitlement to service connection for a liver disability, 
including as secondary to alcohol dependency.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1975 to 
June 1979 and from June 1981 to July 1983.

With respect to the veteran's application to reopen a 
previously denied claim of service connection for a left 
wrist disability, this matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO), in Houston, Texas.

With respect to the veteran's application to entitlement to 
service connection for pancreatitis, depression, and for a 
liver disability, each as secondary to alcohol dependency, 
these matters come before the Board on appeal from a May 2007 
rating decision by the VARO in Houston, Texas.  

The veteran testified at an October 2008 vidoeconference 
Board hearing before the undersigned.

The Board observes that, in a January 1992 rating decision, 
the RO denied the veteran's claims of service connection for 
pancreatitis and for a left wrist disability.  The veteran 
did not appeal this decision, and it became final.  See 38 
U.S.C.A. § 7104 (West 2002).  It appears that, in an October 
2006 supplemental statement of the case, the RO essentially 
reopened and denied the veteran's claim of service connection 
for a left wrist disability.  The Board does not have 
jurisdiction to consider a claim that has been adjudicated 
previously unless new and material evidence is presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Therefore, although the RO has reviewed the veteran's service 
connection claim for a left wrist disability on a de novo 
basis, this issue is as stated on the title page.  Regardless 
of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen this claim.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 
1369 (Fed. Cir. 2001).

Additionally, because the RO denied the veteran's claim of 
service connection for pancreatitis in the January 1992 
rating decision, and because this rating decision is now 
final, the issue of entitlement to service connection for 
pancreatitis on a direct basis is not before the Board.  See 
38 U.S.C.A. § 7104 (West 2002).  


FINDINGS OF FACT

1.  In a January 1992 rating decision, the RO denied the 
claim of service connection for a left wrist disability.

2.  Evidence received since January 1992 does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a left wrist disability.  

3.  Pancreatitis was not caused or aggravated by a service-
connected disability.

4.  Depression was not manifested during active service or 
for many years thereafter, nor is it otherwise related to 
such service or caused or aggravated by a service-connected 
disability.

5.  A liver disability was not manifested during active 
service or for many years thereafter, nor is it otherwise 
related to such service or caused or aggravated by a service-
connected disability.


CONCLUSIONS OF LAW

1.  The January 1992 rating decision, which denied the 
veteran's claim of service connection for a left wrist 
disability, is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 3.104 (2008).

2.  Evidence received since the January 1992 RO decision in 
support of the claim of service connection for a left wrist 
disability is not new and material; accordingly, this claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  Pancreatitis was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.301, 3.303, 3.304 (2008).

5.  Depression was not incurred in service or caused or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2008).

6.  A liver disability was not incurred in service or caused 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in December 2004, August 2005, and 
September 2006, VA notified the appellant of the information 
and evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters informed 
the appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of 
evidence the veteran could submit in support of his claims.  
The veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of these 
letters, the Board finds that VA substantially has satisfied 
the requirement that the veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The December 2004 letter also defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claim of service connection for a left wrist 
disability, and noted the evidence needed to substantiate the 
underlying claim.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

As will be explained below in greater detail, the evidence 
does not support reopening the veteran's claim of service 
connection for a left wrist disability.  The evidence also 
does not support service connection for pancreatitis, 
depression, and for a liver disability, each including as 
secondary to alcohol dependency.  Thus, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Additional notice of the five elements of a service-
connection claim was provided in May 2006, September 2006, 
December 2006, and March 2007, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
December 2004 letter was issued to the appellant and his 
service representative prior to the March 2005 rating 
decision which denied the veteran's application to reopen a 
previously denied claim of service connection for a left 
wrist disability.  Further, the August 2005, September 2006, 
December 2006, and March 2007 letters were issued to the 
appellant and his service representative prior to the May 
2007 rating decision which denied service connection for 
pancreatitis, depression, and for a liver disability, each 
including as secondary to alcohol dependency.  Thus, these 
notices were timely.  Because all of the appellant's claims 
are being denied in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; the veteran has 
not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran was provided a July 2006 VA examination which 
addresses the contended causal relationship between his 
claimed left wrist disability and active service.  The Board 
acknowledges that, in a July 2006 VA examination, the veteran 
reported receiving Social Security Administration (SSA) 
disability.  The Board is aware that the veteran's complete 
SSA file has not been obtained.  The veteran and his 
representative have not contended, however, that he was in 
receipt of SSA benefits for a left wrist disability, 
pancreatitis, depression, and a liver disability.  Thus, the 
Board finds that the veteran's SSA records are not relevant 
to his claims. With regard to the veteran's secondary service 
connection claims, there is no evidence that pancreatitis, 
depression or a liver disability may be associated with 
active service.  Thus, the Board finds that additional 
examinations are not required.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

New and Material Evidence

As noted in the Introduction, in a January 1992 rating 
decision, the RO denied the veteran's claim of service 
connection for a left wrist disability.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2008).  Because the veteran did not an initiate an 
appeal, the January 1992 rating decision became final.

The claim of entitlement to service connection for a left 
wrist disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The veteran filed this application to reopen his previously 
denied service connection claim for a left wrist disability 
on a VA Form 21-4138 that was date-stamped as received at the 
RO on October 19, 2004.  New and material evidence is defined 
by regulation, see 38 C.F.R. § 3.156, which VA amended in 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  The 
amended version of 38 C.F.R. § 3.156(a), however, is only 
applicable to claims filed on or after August 29, 2001.  
Because the veteran filed his application to reopen a 
previously denied claim of service connection for a left 
wrist disability in October 2004, the amended version of 38 
C.F.R. § 3.156(a) is applicable to this claim.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence of record at the time of the January 1992 rating 
decision consisted of service treatment records which showed 
that the veteran was treated for a questionable fracture of 
the left wrist in July 1976 when he fell off a loading dock.  
The final assessment was no fracture.  On a June 1979 report 
of medical history, the veteran indicated that he had a 
past/current history of broken bones.  Upon clarification, he 
stated that he had broken his wrist.  Additionally, there 
were VA treatment records from 1985 to 1990 which do not show 
treatment for left wrist disability.

In the narrative for the January 1992 rating decision, the RO 
noted that the left wrist injury treated in 1976 was an acute 
injury of possible fracture that was never confirmed and 
there was no subsequent treatment indicated.  The RO 
concluded that the left wrist injury resolved during the 
first period of service.  Thus, the claim was denied.

The newly submitted evidence includes VA treatment records 
from September 2004 to March 2006 that do not show any 
complaints of or treatments for wrist disability, a report of 
VA examination in July 2006, the veteran's lay statements, 
and testimony elicited at the October 2008 Board hearing.  

When the veteran was afforded a VA examination in July 2006, 
the assessment was normal wrist.  After a review of the 
veteran's claims file and examination of the veteran, the VA 
examiner stated that the veteran's complaints were related to 
an ulnar nerve entrapment and had nothing to do with his 
wrist.  The VA examiner noted that there was no indication 
from the x-ray that the veteran had a previous fracture with 
his bony components of his wrist or forearm.  The VA examiner 
further noted that, because the veteran's complaints did not 
exist, they were not due to any injury sustained in service.  
The Board acknowledges that the VA examiner in July 2006 did 
not review the veteran's service treatment records since they 
were all saved on microfiche.  Nevertheless, the Board finds 
that the veteran has not been prejudiced because the VA 
examiner was aware of the veteran's in-service injury when he 
rendered his medical opinion in July 2006.  

In lay statements submitted by the veteran in support of his 
application to reopen his previously denied service 
connection claim for a left wrist disability, he contended 
that he has a diagnosis of a left wrist disability which is 
related to a fall he had in service.  

With respect to the veteran's application to reopen a claim 
of service connection for a left wrist disability, , the 
Board notes that the evidence which was of record in January 
1992 showed that, although the veteran had a possible left 
wrist injury during active service, he had no current left 
wrist disability which could be attributed to active service.  
The newly submitted evidence also does not show any current 
left wrist disability which could be attributed to active 
service.  Thus, the newly submitted evidence either is 
cumulative or redundant of the evidence of record at the time 
of the last final denial in January 1992.  It does not relate 
to an unestablished fact necessary to substantiate the 
veteran's claim for service connection for a left wrist 
disability.  It also does not raise a reasonable possibility 
of substantiating the underlying claim.  Thus, the Board 
finds that the evidence that has been presented or secured 
since January 1992 is not new and material and the claim of 
entitlement to service connection for a left wrist disability 
is not reopened.

Service Connection

The veteran contends that he incurred pancreatitis as 
secondary to in-service alcohol dependency.  He also contends 
that he incurred depression and a liver disability during 
active, each including as secondary to in-service alcohol 
dependency.

Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) clearly 
institutes additional evidentiary requirements and hurdles 
which must be satisfied before aggravation may be conceded 
and service connection granted.  Ultimately, it is the 
veteran's responsibility to support his or her claim by 
providing evidence of the baseline level of severity; it is 
not enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  
Consideration should be given to the requirements of the 
revised § 3.310.  Additionally, for claims filed prior to the 
effective date of the revised § 3.310 (October 10, 2006), 
consideration should be given as to whether this change in 
law may be given retroactive effect or whether the old law 
(i.e., the Allen decision itself) is for application.  See 
generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background and Analysis

Initially, the Board notes that it has thoroughly reviewed 
all of the evidence in the claims file.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail all the 
evidence submitted by the veteran or in his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) 
(holding that, although the Board must review the entire 
record, it does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
with respect to the veteran's claims.  The veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board provide reasons for rejecting evidence favorable to 
the veteran).  The Board also notes that all theories of 
entitlement--direct and secondary--must be considered.  See 
Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) 
(noting that Congress expects the VA "to fully and 
sympathetically develop the veteran's claim to its optimum 
before deciding it on the merits").  As noted in the 
Introduction, the Board will not adjudicate a claim of 
service connection for pancreatitis on a direct basis since 
this claim was denied in a January 1992 rating decision which 
is now final.     

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for 
depression and for a liver disability, each including as 
secondary to alcohol dependency.  A review of the veteran's 
service treatment records shows that he was not treated for 
depression and a liver disability during active service.  
Reports of medical examination dated from June 1979 to June 
1983 do not indicate that the veteran was diagnosed as having 
depression and liver disability.  On June 1981 and June 1983 
reports of medical examinations, the veteran's psychiatric 
state was normal.  On June 1979 and June 1981 reports of 
medical history, the veteran denied any liver trouble or 
depression.  

The post-service medical evidence shows that the veteran was 
diagnosed as having depression following VA outpatient 
treatment in January 1986, just three years post service.  
None of his post-service VA treating physicians have related 
his depression to active service or any incident of service, 
to include alcohol dependency, however.  The post-service 
medical evidence also shows that a March 1990 VA treatment 
record is the first post-service treatment record mentioning 
liver disability.  Specifically, it shows a past medical 
history of alcoholic liver disease.  

The absence of treatment and/or evaluation for liver 
disability over a prolonged period of time is a factor for 
the Board to consider in reaching a determination on the 
claim and in this case weighs against the claim with regard 
to liver disability.  With respect to negative evidence, the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
is significant.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints).  See also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (finding that 
negative evidence could be considered in weighing the 
evidence).  Absent objective evidence, to include a medical 
nexus, between active service and depression or a liver 
disability, the Board finds that service connection for 
depression and for a liver disability on a direct basis is 
not warranted.

The Board also finds that service connection for 
pancreatitis, depression and liver disability, each as 
secondary to alcohol dependency, also is not warranted.  The 
veteran submitted a claim in June 2005 for depression, noting 
that he drank alcohol and got into drugs to escape his 
depression.  The veteran testified at the October 2008 
videoconference Board hearing that he started drinking in 
service and would drink with his sergeants.  He denied that 
drinking in service amounted to willful misconduct.  He 
testified that he thought it was just "real life" and that 
he had seen everybody drinking.  Service treatment records 
from April 1979 show an assessment of chronic habitual 
drinking.  A January 1986 VA treatment record shows that the 
veteran reported having his first drink when he was 16 years 
old.  

In this regard, the Board observes that, to the extent that 
the veteran has admitted that he abused alcohol during 
service, even if there were competent evidence to show that 
his pancreatitis, depression and liver disability were a 
result of such in-service alcohol use, it would be considered 
to have been as a result of willful misconduct and would not 
be compensable.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(n), 
3.301(c)(2)-(3); VAOPGCPREC 2-98, VAOPGCPREC 7-99.  

In addition, there is no competent evidence to show that the 
veteran has alcohol or drug abuse as secondary to, or as a 
symptom of, a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Here, alcoholism 
is not secondary to or caused by a primary service-connected 
disorder since the veteran does not have a service connected 
disability.  As noted above, service connection is warranted 
for a disability which is proximately due to, or the result 
of, a service-connected disease or injury.  See 38 C.F.R. 
§ 3.310.  Here, the veteran's alcoholism is not service 
connected.  Thus, service connection for pancreatitis, 
depression and liver disability, each as secondary to alcohol 
dependency, is not warranted.

Additional evidence in support of the veteran's service 
connection claims is his own lay assertions and October 2008 
videoconference Board hearing testimony.  As a lay person, 
however, the veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As 
the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for left wrist 
disability is not reopened.

Entitlement to service connection for pancreatitis as 
secondary to alcohol dependency is denied.

Entitlement to service connection for depression, including 
as secondary to alcohol dependency, is denied.

Entitlement to service connection for a liver disability, 
including as secondary to alcohol dependency, is denied.



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


